Citation Nr: 1626588	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disabilities of the bilateral knees.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  The Veteran was awarded the Bronze Star Medal, Combat Infantryman's Badge, and the Purple Heart for his actions in combat in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case is now under the jurisdiction of the Chicago, Illinois RO.

In March 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In June 2012, the Board reopened the claim for entitlement to service connection for hypertension and remanded the reopened issue, as well as the claim for entitlement to service connection for disabilities of the bilateral knees.  In July 2015, the Board again remanded the matters for additional development.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right knee disability is not etiologically related to his active service, or proximately due to, caused by, or chronically aggravated by his service-connected disabilities.

2.  The Veteran's current left knee disability is not etiologically related to his active service or proximately due to, caused by, or chronically aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter in July 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Of note, included with the July 2005 letter was an enclosure explaining the factors relevant to establishing service connection on a secondary basis.

VA has also satisfied its duty to assist the Veteran as to the issues decided herein.  The Veteran's service treatment records and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In September 2015, VA requested from the Social Security Administration (SSA) evidence associated with any SSA disability benefits claim the Veteran may have submitted.  However, in October 2015, SSA informed VA that there are no such records.  In a letter dated in October 2015, VA informed the Veteran of SSA's response.  The letter also informed the Veteran that he may submit any SSA records he may have in his possession.  The Veteran has not submitted any SSA records.  Accordingly, the Board finds that VA fulfilled its duty to assist the Veteran in obtaining records from SSA.  See 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in July 2012 and January 2016.  The examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's disabilities of the bilateral knees, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough, and the examiners considered all necessary evidence and testing in providing their opinions.  The examinations provide all information necessary to render a decision on the issues decided herein.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in June 2012 and July 2015.  In relevant part, the June 2012 Board remand directed the AOJ to obtain and associate with the record VA treatment records from the Hines VA Medical Center and any other VA medical facility since March 2012; request that the Veteran identify any relevant private treatment records and obtained and associate with the record and records so identified; schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's disabilities of the bilateral knees; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2012 Board remand, the AOJ obtained and associated with the record updated VA treatment records, to include from the Hines VA Medical Center; sent the Veteran a letter in July 2012 asking him to identify any outstanding, relevant private treatment records; provided the Veteran with a VA examination in July 2012; and readjudicated the claim in an April 2013 supplemental statement of the case.  Of note, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, in response to the July 2012 letter; however, the VA Form 21-4142 listed treatment only from the Hines VA Medical Center.

In the July 2015 remand, the Board found that the July 2012 VA examination was inadequate for decision-making purposes and did not complete the June 2012 Board remand directives.  The Board therefore found that another remand was required.  In relevant part, the July 2015 Board remand directed the AOJ to obtain and associate with the record relevant VA treatment records from the Hines VA Medical Center since June 2012; obtain any existent records from SSA; provide the Veteran with a VA examination to determine the nature and likely etiology of the disabilities of the bilateral knees; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2015 Board remand, the AOJ obtained and associated with the record updated VA treatment records from the Hines VA Medical Center; attempted to obtain records from SSA, but was informed by SSA that no such records exist; provided the Veteran with another VA examination in January 2016 that was consistent with and responsive to the June 2012 and July 2015 Board remand directives; and readjudicated the claim in a February 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2012 and July 2015 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2012.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities of the bilateral knees.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked, is not now of record, and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include arthritis, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Analysis

The Veteran contends that he has disabilities of the knees that are due to jumping twelve to sixteen feet from helicopters with a full pack in combat situations.  He has indicated that, following such jumps, he experienced knee pain and received pain medications.  See March 2012 Board hearing transcript.  The Veteran has also indicated that he believes that the disabilities of the bilateral knees are proximately due to, caused by, or chronically aggravated by his service-connected diabetes mellitus, type II.

As to the current disability requirement for service connection, the VA treatment records reflect that the Veteran has been diagnosed with osteoarthritis of the bilateral knees.  X-rays of the bilateral knees obtained in July 2012 showed minor abnormalities of the bilateral knees.  Accordingly, there is competent evidence of current disabilities of the bilateral knees.

As to an in-service disease or injury, the Veteran received treatment on multiple occasions in service for low back pain and other complaints.  However, the service treatment records do not reflect complaints of or treatment for knee pain or any other symptoms relating to a disability of the knees.  In addition, a May 1969 report of medical examination for separation from active service shows that he had normal evaluations for all systems, including the lower extremities.  On a May 1969 report of medical history for separation from active service, the Veteran denied lameness, arthritis, "trick" or locked knee, and bone, joint, or other deformity.  Thus, there is no record of any complaint of or treatment for knee symptoms during service.  Nevertheless, the Veteran's service records, to include his DD Form 214, reflect that he engaged in combat.  The Board finds the Veteran's reports of jumping from helicopters with a full pack are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b).  Furthermore, the Veteran is competent to report symptoms such as knee pain following the helicopter jumps.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also considered credible in that regard because there is nothing in the record that impugns his credibility on the matter.  Accordingly, there is also evidence of an in-service injury in the form of knee pain following helicopter jumps, and the issue remaining for consideration as to direct service connection is whether the current disabilities of the bilateral knees are etiologically related to the in-service injuries.

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current disabilities of the bilateral knee are related to his in-service knee pain following the helicopter jumps.  The Board reiterates that the Veteran is competent to report symptoms such as pain.  See id.  However, he is not considered competent to medically attribute his current disabilities of the bilateral knees to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the competent evidence of record as to the possible etiological relationship between the current disabilities of the bilateral knees and the in-service knee injuries consists of the July 2012 and January 2016 VA examiners' opinions.

The July 2012 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's reports of jumping from helicopters in full gear in combat situations and of experiencing knee pain after such jumps.  At the examination, the Veteran reported that his right knee became painful fairly recently and attributed the pain to "getting old."  The examiner opined that it was less likely than not that the Veteran's disabilities of the bilateral knees were caused by the in-service injuries.  As a rationale for the opinion, the examiner explained that there are no reports of any in-service injury or treatment regarding the Veteran's knees, and that the first documented mention of the Veteran's osteoarthritis is in 2002.  Furthermore, on examination, the Veteran himself stated that there was no service-related injury to the right knee.  The examiner concluded, "The only reasonable conclusion would be that his bilateral knee pain was more likely than not just a normal process of aging and not service connected."

The January 2016 VA examiner also reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's reports of jumping from helicopters in full gear in combat situations, of experiencing knee pain after such jumps, and of obtaining treatment for the knee pain in the form of "pain pills."  The examiner opined that the Veteran does not have a diagnosed bilateral knee condition that is at least as likely as not incurred in or caused by his active service.  As a rationale for the opinion, the examiner noted that X-rays of the left knee show no significant pathology and the Veteran claimed to have only minimal symptoms in that knee.  In addition, the Veteran claimed to have no symptoms in his right knee and examination of the knee was normal.  According to the examiner, the minimal degenerative changes shown in X-rays of the knees "is actually somewhat surprising in a 69 year old man who has been quite active over the years . . . .  He has very good muscle tone in both lower extremities on exam and remains somewhat active, though limited recently by non-musculoskeletal conditions."  As to the in-service helicopter jumps, the examiner noted, "There is no record of traumatic injury to the knees as a result of military service that caused any permanent pathology in the Veteran's knees.  Joint spaces remain preserved and there are only minimal osteophytes that have not significantly worsened from the previous X-ray."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As to the July 2012 VA examiner's opinion, although the examiner personally examined the Veteran, reviewed the record, and based the opinion on her knowledge and expertise as a clinical physician, she also based her opinion largely on the fact that there are no service treatment record clinically documenting the Veteran's in-service complaints of knee symptoms.  As noted above, the Veteran's reports of in-service knee pain following helicopter jumps are consistent with the terms of his service and are considered credible despite the lack of contemporaneous medical evidence.  Therefore, the Board finds that the July 2012 VA examiner's opinion is entitled to no probative weight to the extent that it finds the Veteran's reports of in-service knee pain following helicopter jump to be not credible.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).  However, the Board affords some probative weight to the examiner's opinion that the current disabilities of the bilateral knees are the result of normal process of aging, as she based the opinion on the Veteran's own statements that the right knee did not become symptomatic until recently.

As to the January 2016 VA examiner's opinion, the examiner personally examined the Veteran, reviewed the record, and based the opinion on her knowledge and expertise as a clinical physician.  The opinion reflects consideration of the Veteran's competent and credible assertions of experiencing knee pain following the in-service helicopter jumps.  In addition, the examiner's opinion is supported by and consistent with the record.  In particular, the statement that "There is no record of traumatic injury to the knees as a result of military service that caused any permanent pathology in the Veteran's knees," is consistent with and supported by the May 1969 report of medical examination and the May 1969 report of medical history, which show no complaint of knee symptoms and no finding of knee symptoms on examination.  Furthermore, the examiner's observation that the minimal degenerative changes in the knees shown on X-ray is "surprising" given the Veteran's age reflects the examiner's independent medical consideration and judgment.  Therefore, the Board finds the January 2016 VA examiner's opinion is due great probative weight.  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board accepts the July 2012 and January 2016 VA examiners' opinions as competent, probative evidence that it is not at least as likely as not that the Veteran's current disabilities of the bilateral knees is etiologically related to an in-service injury or disease, to include the knee pain the Veteran experienced following the in-service helicopter jumps.  Accordingly, the Board finds that service connection is not warranted on a direct basis.

As to service connection on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), as noted above, the record shows that the Veteran has been diagnosed with arthritis of the bilateral knees.  However, the diagnosis was made many years after the Veteran's separation from service.  The record does not show that the Veteran was diagnosed with arthritis of either knee during service or within one year of separation from active service.  Accordingly, the Board finds that service connection is also not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

As to service connection on a secondary basis, the Board again notes that the Veteran is competent to report pain and other such symptoms, but is not considered competent to attribute his disabilities of the bilateral knees to any particular cause.  See Layno, 6 Vet. App. at 470; Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, his statements attributing the current disabilities of the bilateral knees to his service-connected diabetes mellitus, type II, are not considered competent and are not probative as to the matter.  The Board instead again turns to the competent medical opinions evidence to determine whether service connection is warranted on a secondary basis.

The July 2012 VA examiner opined that the disabilities of the bilateral knees are less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  As a rationale for the opinion, the examiner explained, "There is just no reasonable way to connect an endocrine disorder (diabetes) with wear and tear of the knees (osteoarthritis) or possibly fibromyalgia that is causing his knee pain.  That connection would take a great leap of imagination."  The January 2016 VA examiner opined that the current disabilities of the bilateral knees are not at least as likely as not due to or aggravated by his diabetes mellitus, type II.  As a rationale for the opinion, the examiner explained that the Veteran has minimal degenerative changes reflected on X-ray imaging that are actually less than would be expected for a man of the Veteran's age.  Furthermore, even if there had been dramatic findings in the knees on X-ray, the only possibility for the knee disabilities having been related to the diabetes mellitus, type II, would be if the Veteran gained weight due to the diabetes mellitus, type II, putting pressure on the knees and accelerating the degenerative joint disease.  However, such is not the case here.

The Board accepts the July 2012 January 2016 VA examiner's opinion as probative evidence that it is not at least as likely as not that the Veteran's current disabilities of the bilateral knees are proximately due to, caused by, or chronically aggravated by his service-connected disabilities.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to express opinions as to the likely etiology of medical conditions such as the Veteran's right greater trochanteric bursitis and right hip arthritis, and because they are based on an in-person examination of the Veteran and a review of the record.  The opinions are thorough and are based on appropriate rationale.  The examiners explained that an endocrine disorder is unlikely to cause or aggravate wear and tear on the knees except through mechanisms that are not shown in the present case, such as increases in weight.  See Prejean, 13 Vet. App. at 448-9.  Accordingly, when considered in conjunction with the record as a whole, the probative evidence supports a finding that service connection is also not warranted on a secondary basis.

In summary, the probative evidence of record does not show that it is at least as likely as not that the Veteran's disabilities of the bilateral knees are related to the in-service injury such that service connection is warranted on a direct basis.  Additionally, the probative evidence of record does not show that service connection is warranted on a presumptive basis.  Furthermore, the probative evidence of record does not show that the current disabilities of the bilateral knees are proximately due to, caused by, or aggravated by the Veteran's service-connected disabilities.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for disabilities of the bilateral knees.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

The VA treatment records reflect that the Veteran has a current diagnosis of hypertension.  The Veteran asserts that the hypertension is aggravated by his service-connected diabetes mellitus, type II.  See, e.g., March 2012 Board hearing transcript.  Thus, the Veteran's contentions as to the claim focus on entitlement on the basis of secondary aggravation.  However, VA has a duty to consider a claim under all theories of entitlement and must fully and sympathetically develop a veteran's claim to its optimum, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  In this case, the record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to herbicide agents and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.  The Veteran has been afforded multiple VA examinations in consideration of the claim for entitlement to service connection for hypertension.  However, none of the VA examinations reflect consideration of whether the hypertension may be a result of the presumed in-service exposure to herbicides.  In view the NAS's conclusion that there is limited or suggestive evidence of an association between herbicide exposure and development of hypertension, the Board finds that the VA examinations of record are inadequate for decision-making purposes, and that the issue must be remanded so that a VA addendum opinion may be obtained as to whether the Veteran's hypertension may due to his presumed in-service exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the opinion requested below.  The clinician selected to provide the opinion must specify in the examination report that the record was reviewed.  If the clinician selected to provide the opinion determines that further in-person examination is required to render the opinion requested, then such an examination must be scheduled.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to the Veteran's active service, specifically to include the Veteran's presumed in-service exposure to herbicides.

A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


